DETAILED ACTION
This office action is responsive to the response filed 9/22/2022.  As directed, claims 1 and 12 have been amended and no claims have been added or canceled.  Thus claims 1-24 are currently pending.

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Claim Rejections - 35 USC § 103


In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.


This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).

Claims 1-5, 7-12, 14-18, and 20-24 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Sherwood et al. (6,804,458) in view of Brenneise (2011/0120482) and Vestal et al. (4,960,992).
Regarding claim 1, Sherwood discloses (figs. 1-4) an aerosol generating assembly comprising: a heater assembly including, a heater body (24) extending in a longitudinal direction (lengthwise) and at least one heater (46, 48; fig. 3B,  72, 74;fig. 4E) in the heater body (col. 3 lines 21-26, col. 5 lines 1-3 disclose the heating layers can be arranged inside of the heater body i.e. within the passage); a capillary tube (16)(col. 5 lines 59-60) extending longitudinally through at least a portion of the heater body, the capillary tube (16) in fluid communication with a reservoir (12), the at least one heater configured to heat the capillary tube (col. 2 lines 50-60, col. 3 lines 20-30),
Sherwood discloses an insulating heater body (24) and circuitry to control the heater (col. 8 lines 40-52) but does not specifically disclose a thermocouple in the heater body; and a temperature controller configured to control a heating temperature.  However, Brenneise discloses a thermocouple (350) ([0042] lines 1-3) in the heater body (insulating block 116 as heater body; fig. 3) ([0054] lines 1-10, [0055] lines 1-10 disclose the thermocouple within the heater body 116); and a temperature controller (126) configured to control a heating temperature ([0041] lines 1-6).  It would have been obvious to one of ordinary skill in the art at the time the invention was made to have modified the heater and circuitry of Sherwood to include a thermocouple and temperature controller as taught by Brenneise to provide the advantage of enhanced control of temperature and feedback providing enhanced temperature safety and efficacy.
The modified Sherwood discloses a thermocouple in a heater block but does not specifically disclose extending in a longitudinal direction parallel with the at least one heater and the capillary tube.  However, Vestal teaches in figs. 1 and 2 a thermocouple (i.e. thermocouple 22 or the combination of thermocouples 22, 37 as thermocouple) extending longitudinally in a direction parallel with the at least one heater and the capillary tube (as shown in fig. 2, the thermocouple 22 or the combination of thermocouples 22, 37 extend, longitudinally along and parallel with the heater block 13 and tube 11; col. 10 lines 55-67, col. 11 lines 1-2).  It would have been obvious to one of ordinary skill in the art at the time the invention was made to have modified the heater and circuitry of the modified Sherwood to include a thermocouple extending parallel along the length of the heater body as taught by Vestal to provide the advantage of enhanced control of temperature and feedback along the length thereby providing enhanced temperature safety and efficacy along the length.
Regarding claims 2 and 15, Sherwood discloses in figs. 3a-4e the heater body (24) comprises: an upper assembly (42; 66); and a lower assembly (44; 68) configured to mate with the upper assembly (col. 4 lines 10-20, lines 33-50).
Regarding claims, 3 and 16, Sherwood discloses the upper assembly and the lower assemblies define at least one longitudinally extending bore (i.e. channel formed by the mandrel; col. 6 lines 10-16), col. 4 lines 10-20, 33-50).
Regarding claims 4 and 17, Sherwood discloses the at least one heater (46, 48; fig. 3B,  72, 74;fig. 4E) is in the at least one longitudinally extending bore (col. 3 lines 21-26, col. 5 lines 1-3 disclose the heating layers can be arranged within the passage defined by the channel).
Regarding claims 5 and 18, Sherwood discloses both the upper assembly and the lower assembly are formed of a thermally conductive material (col. 4 lines 33-35, col. 6 lines 1-10 disclose copper sheets, foils, aluminum, and other metals which are thermally conductive materials being able to hold and transfer temperature).
Regarding claims 7 and 20, Sherwood discloses the capillary tube (16) has an inner diameter of about 0.05 millimeters to about 0.53 millimeters (the passage having a diameter of 0.2mm which is within the claimed range and col. 3 lines 55-56 disclose the mandrel used to create the tube has a diameter of 0.1 to 0.5 mm which is a range within the claimed range and which mandrel creates the inner diameter).
Regarding claims 8 and 21, Sherwood discloses a capillary tube but does not specifically disclose the capillary tube has a length ranging from about 90 mm to about 120 mm.  However, Sherwood discloses the tube (16) (col. 5 lines 59-61) can have a length between 1 and 100 mm (col. 6 lines 1-9) which is a range that overlaps the claimed range.  It would have been obvious to one of ordinary skill in the art at the time the invention was made to have selected the length of the capillary tube of Sherwood to have a value within the range (i.e. 90-100mm) to provide the advantage of sufficient length to meet various applications.  In addition, it has been held that where the general conditions of a claims are known, it is not inventive to determine optimum or workable ranges by routine experimentation.
Regarding claims 9 and 22, Sherwood discloses the capillary tube is formed of metal (col. 6 lines 1-9, col. 33 lines 33-50 discloses forming the tube from a bore made in metal laminate layers).
Regarding claims 10 and 23, Sherwood discloses a heater holder (i.e. housing of aerosol generator 10 as heater holder) surrounding at least a portion of the heater body (24).  
Regarding claims, 11 and 24, Sherwood discloses a housing (10) but does not specifically disclose the heater holder comprises: a top heater holder; and a bottom heater holder configured to connect with the top heater holder.  However, Brenneise taches the heater holder (105) comprises: a top heater holder (110); and a bottom heater holder (120) configured to connect with the top heater holder ([0024] lines 1-4).  It would have been obvious to one of ordinary skill in the art at the time the invention was made to have modified the heater holder of Sherwood to include top and bottom connectable portions as taught by Brenneise to provide the advantage of enhanced ease of component access for ease of maintenance.  
Regarding claim 12, Sherwood discloses a delivery system comprising: a pumping unit (col. 6 lines 49-55); and an aerosol generating assembly including, a heater assembly including, a heater body (24) extending in a longitudinal direction (lengthwise) and at least one heater (46, 48; fig. 3B,  72, 74;fig. 4E) in the heater body (col. 3 lines 21-26, col. 5 lines 1-3 disclose the heating layers can be arranged inside of the heater body i.e. within the passage); a capillary tube (16)(col. 5 lines 59-60) extending longitudinally through at least a portion of the heater body, the capillary tube (16) in fluid communication with a reservoir (12), the pumping unit configured to deliver a liquid to the capillary tube (col. 6 lines 49-55), he at least one heater configured to heat the capillary tube (col. 2 lines 50-60, col. 3 lines 20-30),to a temperature sufficient to volatilize at least a portion of the liquid delivered to the capillary tube (col. 2 lines 55-60);
Sherwood discloses an insulating heater body (24) and circuitry to control the heater (col. 8 lines 40-52) but does not specifically disclose a thermocouple in the heater body; and a temperature controller configured to control a heating temperature.  However, Brenneise discloses a thermocouple (350) ([0042] lines 1-3) in the heater body (insulating block 116 as heater body; fig. 3) ([0054] lines 1-10, [0055] lines 1-10 disclose the thermocouple within the heater body 116); and a temperature controller (126) configured to control a heating temperature ([0041] lines 1-6).  It would have been obvious to one of ordinary skill in the art at the time the invention was made to have modified the heater and circuitry of Sherwood to include a thermocouple and temperature controller as taught by Brenneise to provide the advantage of enhanced control of temperature and feedback providing enhanced temperature safety and efficacy.
The modified Sherwood discloses a thermocouple in a heater block but does not specifically disclose extending in a longitudinal direction parallel with the at least one heater and the capillary tube.  However, Vestal teaches in figs. 1 and 2 a thermocouple (i.e. thermocouple 22 or the combination of thermocouples 22, 37 as thermocouple) extending longitudinally in a direction parallel with the at least one heater and the capillary tube (as shown in fig. 2, the thermocouple 22 or the combination of thermocouples 22, 37 extend, longitudinally along and parallel with the heater block 13 and tube 11; col. 10 lines 55-67, col. 11 lines 1-2).  It would have been obvious to one of ordinary skill in the art at the time the invention was made to have modified the heater and circuitry of the modified Sherwood to include a thermocouple extending parallel along the length of the heater body as taught by Vestal to provide the advantage of enhanced control of temperature and feedback along the length thereby providing enhanced temperature safety and efficacy along the length.
Regarding claim 14, Sherwood discloses a power source (col. 8 lines 50-52) disclose a power source) configured to supply power to the at least one heater (col. 8 lines 50-52).

Claims 6 and 19 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Sherwood in view of Brenneise, as applied to claims 1 and 12 above, and further in view of Vestal et al. (4,960,992).
Regarding claims 6 and 19, Sherwood substantially teaches the claimed invention except for the heater comprises a heater cartridge.  However, Vestal teaches the heater in the form of a cartridge (col. 5 lines 40-45).  It would have been obvious to one of ordinary skill in the art at the time the invention was made to have modified the heater of Sherwood to be in the form of a cartridge as taught by Vestal to provide the advantage of enhanced ease of removal for maintenance and selection for different applications.

Claim 13 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Sherwood in view of Brenneise, as applied to claims 1 and 12 above, and further in view of Howell 5,743,251).
Regarding claim 13, Sherwood substantially teaches the claimed invention except for the pumping unit comprises: a syringe pump.  However, Howell teaches in fig. 3 a syringe pump (col. 6 lines 65-67).  It would have been obvious to one of ordinary skill in the art at the time the invention was made to have modified the pump of Sherwood to be in the form of a syringe pump as taught by Howard to provide the advantage of enhanced flow rate control and variability as disclosed by Howell in col. 7 lines 1-8.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1 and 12 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 12 of U.S. Patent No. 10,188,823 in view of Brenneise (2011/0120482) and Vestal. 
Regarding claims 1 and 12, although the claims at issue are not identical, they are not patentably distinct from each other because the instant claims are a broader version of the patented claim (i.e. the instant claims do not include the structural elements of sheath gas passage). In the instant claims, all structural elements are included in the patented claim 12 except for a thermocouple and temperature control system.  However, Brenneise discloses a thermocouple (350) ([0042] lines 1-3) in the heater body (insulating block 116 as heater body; fig. 3) ([0054] lines 1-10, [0055] lines 1-10 disclose the thermocouple within the heater body 116); and a temperature controller (126) configured to control a heating temperature ([0041] lines 1-6).  It would have been obvious to one of ordinary skill in the art at the time the invention was made to have modified the heater of patented claim 12 to include a thermocouple and temperature controller as taught by Brenneise to provide the advantage of enhanced control of temperature and feedback providing enhanced temperature safety and efficacy.
The modified Patent claim 12 discloses a thermocouple in a heater block but does not specifically disclose extending in a longitudinal direction parallel with the at least one heater and the capillary tube.  However, Vestal teaches in figs. 1 and 2 a thermocouple (i.e. thermocouple 22 or the combination of thermocouples 22, 37 as thermocouple) extending longitudinally in a direction parallel with the at least one heater and the capillary tube (as shown in fig. 2, the thermocouple 22 or the combination of thermocouples 22, 37 extend, longitudinally along and parallel with the heater block 13 and tube 11; col. 10 lines 55-67, col. 11 lines 1-2).  It would have been obvious to one of ordinary skill in the art at the time the invention was made to have modified the heater and circuitry of the modified Patent claim 12 to include a thermocouple extending parallel along the length of the heater body as taught by Vestal to provide the advantage of enhanced control of temperature and feedback along the length thereby providing enhanced temperature safety and efficacy along the length.

 Any infringement over the patented claim would also infringe the instant claims. Hence, the instant claim does not differ in scope.

Claims 1 and 12 are also rejected on the ground of nonstatutory double patenting as being unpatentable over claim 6 of U.S. Patent No. 8,251,055 in view of Brenneise (2011/0120482) and Vestal. 
Regarding claims 1 and 12, although the claims at issue are not identical, they are not patentably distinct from each other because the instant claims are a broader version of the patented claim (i.e. the instant claims do not include the structural elements of a control system). In the instant claims, all structural elements are included in the patented claim 12 except for a thermocouple and temperature control system.  However, Brenneise discloses a thermocouple (350) ([0042] lines 1-3) in the heater body (insulating block 116 as heater body; fig. 3) ([0054] lines 1-10, [0055] lines 1-10 disclose the thermocouple within the heater body 116); and a temperature controller (126) configured to control a heating temperature ([0041] lines 1-6).  It would have been obvious to one of ordinary skill in the art at the time the invention was made to have modified the heater of patent claim 6 to include a thermocouple and temperature controller as taught by Brenneise to provide the advantage of enhanced control of temperature and feedback providing enhanced temperature safety and efficacy.
The modified Patent claim 12 discloses a thermocouple in a heater block but does not specifically disclose extending in a longitudinal direction parallel with the at least one heater and the capillary tube.  However, Vestal teaches in figs. 1 and 2 a thermocouple (i.e. thermocouple 22 or the combination of thermocouples 22, 37 as thermocouple) extending longitudinally in a direction parallel with the at least one heater and the capillary tube (as shown in fig. 2, the thermocouple 22 or the combination of thermocouples 22, 37 extend, longitudinally along and parallel with the heater block 13 and tube 11; col. 10 lines 55-67, col. 11 lines 1-2).  It would have been obvious to one of ordinary skill in the art at the time the invention was made to have modified the heater and circuitry of the modified Patent claim 12 to include a thermocouple extending parallel along the length of the heater body as taught by Vestal to provide the advantage of enhanced control of temperature and feedback along the length thereby providing enhanced temperature safety and efficacy along the length.
 Any infringement over the patented claim would also infringe the instant claims. Hence, the instant claim does not differ in scope.

Response to Arguments
Applicant's arguments filed 9/22/2022 have been fully considered but they are not persuasive. 
Applicant argues on page 10 1st paragraph through page 11 1st paragraph that Vestal is not in the same field of endeavor. However, Examiner notes that Vestal is directed towards efficiently heating a capillary tube and thus id directed toward the same problem to be solved.  One of ordinary skill in the art upon seeing the the vaporization device of the modified Sherwood would recognize that a longitudinally extending heater as taught by Vestal would provide the advantage of enhanced control of temperature and feedback along the length thereby providing enhanced temperature safety and efficacy along the length.  Thus motivation is provided.
Applicant argues on page 11 last paragraph through page 13 1st paragraph that the thermocouples of Vestal are orientated perpendicularly and do not extend horizontally.  Examiner respectfully disagrees.  As shown in fig. 2, the thermocouple 22 or the combination of thermocouples 22, 37 extend, longitudinally along and parallel with the heater block 13 and tube 11; col. 10 lines 55-67, col. 11 lines 1-2 of Vestal.  Thus Vestal teaches this limitation as claimed.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LATOYA M LOUIS whose telephone number is (571)270-5337.  The examiner can normally be reached on M-F 1 pm-11:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kendra Carter can be reached on 571-272-9034.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/LaToya M Louis/Primary Examiner, Art Unit 3785